
	

115 HR 6029 : Reauthorizing and Extending Grants for Recovery from Opioid Use Programs Act of 2018
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6029
		IN THE SENATE OF THE UNITED STATES
		June 14, 2018Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to reauthorize the comprehensive
			 opioid abuse grant program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reauthorizing and Extending Grants for Recovery from Opioid Use Programs Act of 2018 or the REGROUP Act of 2018. 2.Reauthorization of the comprehensive opioid abuse grant programSection 1001(a)(27) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(27)) is amended by striking through 2021 and inserting and 2018, and $330,000,000 for each of fiscal years 2019 through 2023.
		Passed the House of Representatives June 13, 2018.Karen L. Haas,Clerk.
